Citation Nr: 1418406	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable rating for alopecia areata.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including an August 2014 Appellate Brief, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.

The most recent VA examination was conducted in 2009; thus, the information is over four years out of date. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2013).  The Board finds that it does not have adequate information to evaluate the current severity of the service-connected disability.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate examination to determine the severity of his alopecia areata.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished.  A fully supported rationale must be provided for all opinions, to include citation to evidence of record.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

Following review of the claims folder and examinations of the Veteran, the VA examiner is asked to describe the Veteran's hair loss related to alopecia areata.  The VA examiner is specifically asked to state whether the Veteran is with loss of hair limited to scalp and face or with loss of all body hair.  The VA examiner should also state whether there is any scarring due to the Veteran's alopecia. 

2.  After the development requested above has been completed, the RO/AMC should again review the record and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



